                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


DAKOTA LEE ZERBST,                                     CIV. 19-5058-JLV

                   Plaintiff,
                                                             ORDER
      vs.

UNIVERSITY OF PHOENIX,

                   Defendant.


      Plaintiff Dakota Lee Zerbst brought this False Claims Act case pro se.

(Docket 1). The court granted plaintiff leave to proceed in forma pauperis and

dismissed the case. (Docket 10). The court determined plaintiff’s complaint

did not sufficiently allege fraud under the heightened pleading standards of

Federal Rule of Civil Procedure 9(b) and that plaintiff could not bring an FCA

action pro se. Id. Plaintiff appealed the court’s judgment and now moves for

leave to appeal in forma pauperis. (Dockets 13 – 15). The court denies the

motion.

      A party may proceed on appeal in forma pauperis automatically if pauper

status was granted in the district court. Fed. R. App. P. 23(a)(3). However,

automatic pauper status is revoked if “the district court—before or after the

notice of appeal is filed—certifies that the appeal is not taken in good faith[.]”

Fed. R. App. P. 23(a)(3)(A). Because plaintiff elected to file a motion for pauper

status on appeal instead of proceeding automatically, the court must determine

whether the appeal is taken in good faith. “Good faith in this context is judged
by an objective standard and not by the subjective beliefs of the appellant.”

Maddox v. Chisago Cty. Sheriff Office, No. 10-CV-2133, 2010 WL 3119393, at *2

(D. Minn. Aug. 5, 2010) (citing Coppedge v. United States, 369 U.S. 438, 444-45

(1962)). In determining whether an appeal is taken in good faith, the court must

decide “whether the claims to be decided on appeal are factually or legally

frivolous.” Id. (citing Coppedge, 369 U.S. at 444-45). “An appeal is frivolous,

and therefore cannot be taken in good faith, ‘where it lacks an arguable basis

either in law or in fact.’ ” Id. (quoting Neitzke v. Williams, 490 U.S. 319, 325

(1989).

      The court finds plaintiff’s appeal is not taken in good faith because it is

legally frivolous. As noted in the court’s order dismissing the case, plaintiff

cannot maintain a FCA action pro se, regardless of whether his complaint met

the heightened pleading standard in a fraud case. (Docket 10). The court finds

plaintiff would “lack[] an arguable basis either in law or in fact” in contesting this

foundational error with his case on appeal. Neitzke, 490 U.S. at 325. The

court must deny plaintiff’s motion for leave to proceed in forma pauperis on

appeal.

      Accordingly, it is

      ORDERED that plaintiff’s motion for leave to appeal in forma pauperis

(Docket 15) is denied.

      IT IS FURTHER ORDERED that plaintiff shall pay the $505 appellate filing

fee to the Clerk of the United States District Court for the District of South


                                          2
Dakota or seek leave to proceed in forma pauperis in the United States Court of

Appeals for the Eighth Circuit.

      Dated February 12, 2020.

                                  BY THE COURT:

                                  /s/ Jeffrey L. Viken
                                  JEFFREY L. VIKEN
                                  UNITED STATES DISTRICT JUDGE




                                        3
